OFFKx     OF TiiEATTORNEY GENERAL OF TEXAS
                                        AUSTIN

lR ILDc .YAmi
 .-“-ma




           Ho n.Charloy b&hart
           State Treaeorer
           Austin, Texus
           Dear k!r.Lockhart:




                   By your letter of J
           4365 of the RsrisedCf+i
           procedure for the lssaan                         warrants by the
           Ct6te Cmptrolle                                 of this Cepartzent
           upon    the follow1
                                                          plichte warrant
                                                          sense that the
                                                         paid by the Treasurer?
                                                    wsrrsnt IS 165Pml, it?
                                                    oller to write a let-
                                                     original, or does
                                                    Qt0J6RtlCa~1yStop pay-

                                        he payee ha6 In his po66esslon both
                                        nd the dapllcats warrant, is it in-


                            808, Oharh7 Lookhartt b60 6.


    •~WAW 0rttwbt0en08~ •~JWO&b 7
                                Itb 0
                                    ltr a stb g
    bati OS tha Stat0 hamboat hat, is luth o r fs    %a
                                                     e4
    frao 8 duplioato arrant    fn lko or the orfghul
    wur?Ont 0T l daplloatr  Or a Oopr d 8uob oertiSloat*,
    or~8thmrovidoaoa H imlobtdnoir In 110~ of ruoh
    otfgful~ hut a0 mob duplloatbwarrant,or other
    bribemaeor lndebtedners, ahalllmrtae  anti1 tha
    lppllomt ha8 riled with the Omptrollar hl~ arfl-
    &tit, stating thut ho f8 thetmo    maer of ruoh
    lnstrua6nt, aDa tht  the aa8* im 1x1Saot lost or
    4eBtrOfub ,and ihall all tllo rlth the Ocaptroller
    hfr bond in double the amount    of tha olalm with two
    or 8ore good and mtllfloiont  eQrotlo#,   payableto
    the Governor, to + approved by tt, Comptroller,
    and oondftloned fliatthe &pplloantwill hold the
    Stat0 hatiers ab return to ttiaOcmptrollmr,upon
    d-nd being Jmde thararor, uch duplloatam or
    OOPibS, or the amount of money oeacad therein, to-
    gethar dth all aorta that may locrue against the
    State on oollecting the ~83~. After the laauanaa
    of 6aiU dupllcata or oopy if tha Coaiptrollsr6hOUld
    ascertain that the eana uaa improperly lsauod, or
    that t3e applicant or party to wholrr   the same was
    lseued was not the cwner thereof, he shall at onoe
    demand the return ol said duplioate or oopy if un-
    p&id, or the mount paid out by the Stata, if so
    psfd; and, upon talluro of tbo party to return aanio
    or the amount of money -1184 tar, muit shall be
    InatItuted upon said bond In Travis County."
     Anrworiq yOur rlrst quertloa, me am of opinionthat the
irauance oi thi duplioate warrant does nof %n all InstancaB
rold the original warrant in the ranse that the original
oanaot over be lugally pa!Q brthe  Treamrer.   A reading of
the ontIr* prorlsians of Artlrlr 4355 would srom to lndioatr
that it was tha latention or thr Leglalaturo that the OrbiMl
warrant rhould be paid fr lt should turn up In the hands of
an innooentholder, and that the State should proceed over
an6 against the holder of the duplicatewarrant upon hfa
bodl for the reoovary oi the mbunt paid out bn the dEPlicat4
rarraat by the Stat6.
     Tour second question lo'an~~areda8 r0ii0+76: when a
duplicate warrant Is Issued,it 18 not neoeasary for the
Comptroller to write a letter atopplng PaJmpnt On the orWna1..
Since a duplicate *arrant 1~ only authorized to be 188~~4
no*. Ohmlay        Lo&hart,     96&r 8.


k&n the Barptrollor       br boea e8tlriled     tht     tbr orlglul
ha bwa lad or domtro~tl, 1t im dirfirult to loa OT
\udorrtaldto whar the aaptrolle? might addrem 8uch l
httor step p tiq PayMEt On the O?& iBd. T h O ;ONWiOO Of
tho dup llmto  uarrant      lutaatlrmlly    rtopr -pant      on the
orl&ml,  lnwhr         a8 the orl&ml      ruJ be p*ronted     for
payment by a perwa not ln lnaorent ltooldor thereab. And
by tho twm %umoaat bolder,waa used in our rmply to
r o ur
     quontione, wemm 4                person   wh oh ml
                                                      ro p uirth
                                                               edo
origiaalwarrantfrom tha pay.8 thereof, not a persom who
has eopulnd  the orlp$aalwarrantthroughmaas other than
by rirtue OS a lauful waigmoat fram fha origl~l 9ay.a.
or from     4    ptrwa to whom luoh orlglnal:warrantwas lawfully
l6rlgaed        by the original Qayee.
          overly      your    third   quaetlon,   you are advised that
Artlola4668 oonttmplttos thet when the 98~00 prersatrboth
the ox-i&al and the dupliocitewarinat,or bar iB hl*
po4sssslan both the originaland the duplleato warrant,
that the original warrant thall be paid and the duplloato
nrraat  ahall be, at the sass time, wrrmdarod.    It both
thr original ad the duplloatewarrant turn up ln the hen68
of the orlgtnalpayee,.
                     it becomesquite apparmt that tha
&plloet.s must neoteserfly   htvt been improperly fewed;
therefore, the last etnttros of Article   4365, requiring
the Camptroller   in such ln~tanos to mt ome demand tha ro-
turn or the duplicate,   lr unpaid,governr.
     In ritw of the anewtrto your third qusstlon, it beoomer
unnsceseary to answer your fourth question.
                                                  Yours very truly




                                                        R.   W.   Pblrohlld
                                                                  AE6iet.Wlt